[Cite as Disciplinary Counsel v. Shaver, 121 Ohio St.3d 393, 2009-Ohio-1385.]




                         DISCIPLINARY COUNSEL v. SHAVER.
[Cite as Disciplinary Counsel v. Shaver, 121 Ohio St.3d 393, 2009-Ohio-1385.]
Attorneys at law — Misconduct — Revealing information related to
        representation of a client — Public reprimand.
    (No. 2008-2402 — Submitted February 4, 2009 — Decided April 1, 2009.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 08-047.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, David Brian Shaver of Pickerington, Ohio, Attorney
Registration No. 0036980, was admitted to the practice of law in Ohio in 1986.
The Board of Commissioners on Grievances and Discipline recommends that we
publicly reprimand respondent, based on findings that he failed to properly
dispose of confidential client files and other materials, in violation of the Rules of
Professional Conduct.         We agree that respondent committed professional
misconduct as found by the board and that a public reprimand is appropriate.
        {¶ 2} Relator, Disciplinary Counsel, charged that respondent had
violated Prof.Cond.R. 1.6(a) (prohibiting, with exceptions not relevant here, a
lawyer from revealing information relating to the representation of a client) and
1.9(c)(2) (prohibiting, with exceptions not relevant here, a lawyer who has
formerly represented a client from revealing information relating to that
representation). A panel of board members considered the case on the parties’
stipulations, found the cited misconduct, and recommended the public reprimand
proposed by the parties. The board adopted the panel’s findings of misconduct
and recommendation.
                                       Misconduct
                                   SUPREME COURT OF OHIO




         {¶ 3} At all times relevant to this case, respondent served as the mayor
of Pickerington. In the spring of 2007, respondent moved his law office from a
Columbus Street location to another location in that city. He continued to lease
the garage behind the Columbus Street address, storing an estimated 500 boxes of
records in that space on a month-to-month basis.
         {¶ 4} In late June 2007, the owner of the Columbus Street property sold
the garage and advised respondent to remove the records from it. The new owner
and her tenant took possession shortly thereafter and immediately began preparing
the space for their businesses. In early July 2007, respondent brought a crew to
assist him in removing the many boxes. He took some boxes with him, placing
them in a moving truck, but he put some boxes in a nearby dumpster and left
approximately 20 other boxes beside the dumpster.
         {¶ 5} The new tenant, who had worked as a paralegal for a law office,
had misgivings about the propriety of respondent’s disposal method.                                 She
examined the contents of several of the boxes left by the dumpster and realized
that they contained client materials including confidential information.
Concerned that those boxes might not be taken away with the others in the
dumpster and that client confidences might be compromised, the tenant and her
husband returned them to the garage later that evening.
         {¶ 6} Upon receiving notice that respondent had left not only the boxes
of client records but also furniture and computers in the garage, the former owner
paid to have those items hauled away. Neither of the property owners nor the new
tenant contacted respondent again about his failure to remove all the contents of
the garage. An anonymous tipster, however, contacted a television station about
the incident, and the tip led to television news and newspaper stories.1



1. A television reporter took two boxes of files to her office for the story but has since turned
them over to relator.




                                                2
                                January Term, 2009




       {¶ 7} Respondent admitted that he failed to ensure the proper disposal of
client files, records, and related materials. The panel and board thus found him in
violation of Prof.Cond.R. 1.6(a) and 1.9(c)(2).        We accept these findings of
misconduct.
                                     Sanction
       {¶ 8} In recommending a sanction for this misconduct, the panel and
board weighed the aggravating and mitigating factors of respondent’s case. See
BCGD Proc.Reg. 10(B). The panel and board found no aggravating factors.
Mitigating factors were respondent’s history of public service and the absence of
a prior disciplinary record. See BCGD Proc.Reg. 10(B)(2)(a).
       {¶ 9} We accept the board’s recommendation of a public reprimand.
Respondent is hereby publicly reprimanded for his violations of Prof.Cond.R.
1.6(a) and 1.9(c)(2). Costs are taxed to respondent.
                                                             Judgment accordingly.
       MOYER,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Robert R. Berger,
Assistant Disciplinary Counsel, for relator.
       David W. Poston, for respondent.
                            ______________________




                                            3